 ROBERTSON SIGN COMPANY207Robertson Sign CompanyandUnited Steelworkers of America'andAmalgamated Lithographers of America Local No. 33,Petitioners.Cases Nos. 9-RC-4038 and 9-RC-4055. September30, 1960DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeMark M. Reynolds, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sections9(c) (1) and2(6) and (7) of the Act.4.The appropriate units :United Steelworkers of America petitions for a production andmaintenance unit at the Employer's two plants in Springfield, Ohio.Amalgamated Lithographers of America Local 33 seeks a unit con-sisting of the Employer's lithographic production department locatedat one plant.The Employer's lithographic department is an independent opera-tion separate from all other departments and under separate super-vision.There is only sporadic interchange of employees when lackof work in the lithographic department would otherwise create lay-offs.The record shows that the employees in this department aretrained for the more skilled processes and the employer will alwayslook to them first for any necessary replacement of skilled employees.The Steelworkers does not contest the appropriateness of a litho-graphic unit which includes such skills as platemaker-camera opera-tor, offset machine pressman, and coating machine setup man. Itcontends that the helpers in the lithographic department, i.e., feeders,unrackers, and truckers, are not skilled and therefore should not beincluded in the unit.The Board has consistently held that all em-ployees engaged in the lithographich process form a cohesive unit1The motion of the Petitioner in Case No.9-RC-4038 to intervene in Case No.9-RC-4055 was granted by the hearing officer.129 NLRB No. 27. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate for collective-bargaining purposes without regard to thespecific skills of the various employees engaged in theprocess.2In view of the foregoing, we find that the lithographers may, if theyso desire, constitute a separate appropriate unit.However, a unit ofproduction and maintenance employees including lithographic pro-duction employees would also be appropriate.Accordingly, we shalldirect separate elections in the following voting groups of employeesat the Employer's Springfield, Ohio, plants.Group 1:All lithographic production employees and their helpers,excluding all other employees, office clerical employees, guards, profes-sional employees, and supervisors as defined by the Act.Group 92 :All productionand maintenance employees,excluding theemployees in votinggroup 1, office clerical employees,guards,profes-sional employees, and supervisiors as definedby the Act 8We shall place the names of the Lithographers and the Steelworkerson the ballot in the election among the employees in voting group 1,and the name of the Steelworkers only in group 2.If the majority of employees voting in group 1 select the Lithogra-phers, they will be taken to have indicated their desire to constitutea separate unit, and the Regional Director conducting the electionsdirected herein is hereby instructed to issue a certification of repre-sentatives to the Lithographers for such unit, which the Board, insuch circumstances, finds appropriate for the purposes of collectivebargaining.However, if a majority of employees voting in group 1do not vote for the Lithographers, those employees will appropriatelybe included with the employees in voting group 2, and their votes willbe pooled with those in voting group 2 4 The aforesaid Regional Di-.'Ea) I Litho Printing Co, Inc.,116 NLRB 1538,1539;Sutherland Paper Company,122 NLRB 1284, 1286-1287.8 Steelworkers would exclude,and the Employer include,the following employees.TheLithographers took no position on any of them except the traffic manager,whom theywould exclude.The traffic manager of the shipping and receiving department,Torrence (John)Meyers, can effectively recommend hire and discharge and uses independent judgmentwhen directing work in his department.We find that he is a supervisor and exclude himfrom the unit.Toolmaker Norman Hurst,shipping clerk John Ruscin,and electrician-maintenance man Cyrus L Kelly, Jr., receive a higher wage due to greater knowledge,experience,seniority,or responsibility.None of these employees has the authority tohire, discharge,or to effectively recommend such action.They sometimes transmit workorders and refer grievances to their supervisors but do not responsibly direct otheremployees.We find that none of these employees is a supervisor.We therefore includethem in the unitThe record does not indicate that setup employees Robert Scherrman,Jr., Paul Williams,WalterMcDaniels,Thomas Cooper,Paul Evans,Phillip Goltzene, and, Simon Jenkinshave any supervisory authority.We therefore include them in the unit4 If the votes are pooled,they are to be tallied in the following manner:The votesfor the labor organization seeking a separate unit in voting group 1 shall be counted asvalid votes,but neither for nor against the labor organization seeking to represent aproduction and maintenance unitAll other votes are to be accorded their face value,whether for representation by the union seeking the more comprehensive group or forno union. CALIFORNIA GIRL, INC.209rector is instructed to issue a certification of representatives to thelabor organization selected by the majority of the employees in votinggroup 2 or in the pooled group, as the case may be, which the Board,in such circumstances, finds to be a unit appropriate for the purposesof collective bargaining.[Text of Direction of Elections omitted from publication.] 56 The Employer contendsthat two firemen, who are not currently working, should beeligibleto voteTheSteelworkers took no position.The record shows that the two menare laid oft each spring and rehired each fall.The Employer's secretary-treasurer statedat the hearing that they will be recalled this year.We find that the two firemen areeligible to vote.California Girl,Inc.andLocal 84, International Ladies' GarmentWorkers' Union.Case No. 21-CA-3808.October 3, 1960DECISION AND ORDEROn May 17, 1960, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and the General Counseland Respondent filed briefs.The Board 1 has reviewed the rulingsmade by the Trial Examiner at the hearing and finds that no prej-udicial error was committed.The rulings are hereby affirmed. TheBoard has considered the Intermediate Report, the exceptions andbriefs, and the entire record in the case, and hereby adopts the TrialExaminer's fi.ndings,2 conclusions,3 and recommendations.1Pursuant to the provisions of Section 3(b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-member panel[Members Rodgers,Jenkins, and Fanning].2 The Trial Examiner drew a parallel between the conduct of the Respondent Employer'snegotiator in this case,and the similar conduct of the same negotiator inDuro FittingsCompany,121 NLRB 377, a prior case involving a different employer.We do not rely on,nor do we read the Trial Examiner's references to the facts of theDurocase as an indica-tion that he relied on, those facts as evidence of the instant Respondent's refusal to bar-gain in good faith.We adopt the Trial Examiner's findings because they are adequatelysupported by a preponderance of reliable evidence in the record in this case,and we relyon theDurocase only as a legal precedent for our ultimate conclusion herein.8 The Trial Examiner found that"on and after August 3, 1959,"the Respondent vio-lated the Act by refusing to bargain with its employees'statutory bargaining representa-tive in the appropriate unit.As the Respondent engaged in a course of conduct, thetotality of which failed to comply with the statutory requirement of good-faith bargaining,we find that the violation of 'Section 8(a) (5) and(1) commenced on August 5, 1959, thedate on which the Respondent and Union met for their first bargaining session.129 NLRB No. 21.586439-61-vol.129-15